OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this court on March 13, 1951. He was convicted in the United States District Court for the Western District of New York on *90April 9, 1990, upon his plea of guilty to one count of conspiracy (18 USC § 371) to make a false and fraudulent statement to a United States agency in violation of 18 USC § 1001.
On April 18, 1990, this court found that respondent had been convicted of a "serious crime” within the meaning of Judiciary Law § 90 (4) (d) and, pursuant to Judiciary Law § 90 (4) (f), temporarily suspended respondent from practice and directed him to show cause why a final order of censure, suspension or disbarment should not be entered. On April 24, 1990, respondent appeared before this court and admitted his conviction. He waived a mitigation hearing, and requested that this court reach its determination of the final discipline to be imposed based upon the record of the criminal proceeding.
Respondent was convicted of participating in a conspiracy in connection with a money laundering scheme. Under New York law, respondent’s conduct could have resulted in a conviction for conspiracy in the fifth degree, a class A misdemeanor (Penal Law § 105.05). Accordingly, we find respondent guilty of serious professional misconduct.
We conclude that respondent should be suspended from the practice of law for a period of two years, effective as of April 18,1990, and until further order of the court.
Boomer, J. P., Pine, Balio, Lawton and Davis, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (g).